Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2020

                                     No. 04-19-00757-CV

               FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                               Appellants

                                              v.

Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
a/n/f of Christian Vasquez, Jr., a Minor,
Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22752
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       The Appellees’ Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to April 24, 2020.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court